

 
 

--------------------------------------------------------------------------------

 









EMPLOYEE RETENTION AGREEMENT








by and among








THE DIME SAVINGS BANK OF WILLIAMSBURGH,








DIME COMMUNITY BANCSHARES, INC.








and




                                                DANIEL J.
HARRIS                                        




made and entered into as of


                                                                February 4, 2008


















                              EMPLOYEE RETENTION AGREEMENT


This EMPLOYEE RETENTION AGREEMENT (“Agreement”) is made and entered into as of
February 4, 2008 by and among THE DIME SAVINGS BANK of WILLIAMSBURGH, a savings
bank organized and operating under the federal laws of the United States and
having its executive offices at 209 Havemeyer Street, Brooklyn, New York 11211
(“Bank”); DIME COMMUNITY BANCSHARES, INC., a business corporation organized and
existing under the laws of the State of Delaware and having its executive
offices at 209 Havemeyer Street, Brooklyn, New York 11211 (“Holding Company”);
and Daniel J. Harris, an individual residing at 92 East Brookside Drive,
Larchmont, New York, 10538(“Officer”).




W I T N E S S E T H:






WHEREAS, the Bank desires to secure for itself the Officer's services; and


        WHEREAS, the Bank recognizes that a third party may at some time in the
future pursue a Change of Control of the Bank or the Holding Company and that
this possibility may result in the departure or distraction of the Bank's
officers; and


                 WHEREAS, the Bank has determined that appropriate steps should
be taken to
encourage the continued attention and dedication of the Bank's officers,
including the Officer, to their duties for the Bank without the distraction that
may arise from the possibility of a Change of Control of the Bank or the Holding
Company; and


      WHEREAS, the Bank believes that, by assuring certain officers, including
the
 Officer, of reasonable financial security in the event of a Change of Control
of the Bank or the Holding Company, such officers will be in a position to
perform their duties free from financial self interest and in the best interests
of the Bank and its shareholders; and


                 WHEREAS, for purposes of securing the Officer's services for
the Bank, the Board of Directors of the Bank ("Board") has authorized the proper
officers of the Bank to enter into an employee retention agreement with the
Officer on the terms and conditions set forth herein; and


                 WHEREAS, the Board of Directors of the Holding Company has
authorized the
 Holding Company to guarantee the Bank's obligations under such an employee
retention
 agreement; and


         WHEREAS, the Officer is willing to make the Officer's services
available to the Bank on the terms and conditions set forth herein;


                   NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Bank, the Holding
Company and the Officer hereby agree as fol1ows:­




             Section 1.                                            Effective
Date


(a) This Agreement shall be effective as of the date first above written and
shall remain in effect during the term of this Agreement which shall be for a
period of three (3) years commencing on the date of this Agreement, plus such
extensions as are provided pursuant to section   1(b); provided, however, that
if the term of this Agreement has not otherwise terminated, the term of this
Agreement will terminate on the date of the Officer's termination of employment
with the Bank; and provided, further, that the obligations under section 8 of
this Agreement shall survive the term of this Agreement if payments become due
hereunder.


(b) Prior to each anniversary date of this Agreement, the Board shall consider
the advisability of an extension of the term in light of the circumstances then
prevailing and may, in its discretion, approve an extension to take effect as of
the upcoming anniversary date.  If an extension is approved, the term of this
Agreement shall be extended so that it will expire three (3) years after such
anniversary date.


(c) Notwithstanding anything herein contained to the contrary:          (i) the
Officer's employment with the Bank may be terminated at any time, subject to the
terms and conditions of this Agreement; and (ii) nothing in this Agreement shall
mandate or prohibit a continuation of the Officer's employment following the
expiration of the Assurance Period upon such terms and conditions as the Bank
and the Officer may mutually agree upon.


 Section 2.                                 Assurance Period.


(a) The assurance period ("Assurance Period") shall be for a period commencing
on the date of a Change of Control, as defined in section 10 of this Agreement,
and ending on the second anniversary of the date on which the Assurance Period
commences, plus such extensions as are provided pursuant to the following
sentence. The Assurance Period shall be automatically extended for one (1)
additional day each day, unless either the Bank or the Officer elects not to
extend the Assurance Period further by giving written notice to the other party,
in which case the Assurance Period shall become fixed and shall end on the
second anniversary of the date on which such written notice is given; provided,
however, that if following a Change of Control, the Office of Thrift Supervision
(or its successor) is the Bank's primary federal regulator, the Agreement shall
be subject to extension not more frequently than annually and only upon review
and approval of the Board.


(b) Upon termination of the Officer's employment with the Bank, any daily
extensions provided pursuant to the preceding sentence, if not theretofore
discontinued, shall cease and the remaining unexpired Assurance Period under
this Agreement shall be a fixed period ending on the later of the second
anniversary of the date of the Change of Control, as defined in section 10 of
this Agreement, or the second anniversary of the date on which the daily
extensions were discontinued


 Section 3.                                Duties.


                     During the period of the Officer's employment that falls
within the Assurance Period, the Officer shall: (a) except to the extent allowed
under section 6 of this Agreement, devote his full business time and attention
(other than during weekends, holidays, vacation per­iods, and periods of
illness, disability or approved leave of absence) to the business and affairs of
the Bank and use his best efforts to advance the Bank's interests; (b) serve in
the position to which the Officer is appointed by the Bank, which, during the
Assurance Period, shall be the position that the Officer held on the day before
the Assurance Period commenced or any higher office at the Bank to which he may
subsequently be appointed; and (c) subject to the direction of the Board and the
By-laws of the Bank, have such functions, duties, responsibilities and authority
commonly associated with such position.


                       Section 4.                                Compensation.


In consideration for the services rendered by the Officer during the Assurance
Period, the Bank shall pay to the Officer during the Assurance Period a salary
at an annual rate equal to the greater of:


(a)      the annual rate of salary in effect for the Officer on the day before
          the Assurance Period commenced; or


(b)      such higher annual rate as may be prescribed by or under the
          authority of the Board;


provided, however, that in no event shall the Officer's annual rate of salary
under this Agreement in effect at a particular time during the Assurance Period
be reduced without the Officer's prior written consent. The annual salary
payable under this section 4 shall be subject to review at least once annually
and shall be paid in approximately equal installments in accordance with the
Bank's customary payroll practices. Nothing in this section 4 shall be deemed to
prevent the Officer from receiving additional compensation other than salary for
his services to the Bank, or additional compensation for his services to the
Holding Company, upon such terms and conditions as may be prescribed by or under
the authority of the Board or the Board of Directors of the Holding Company.


 Section 5.                                 Employee Benefit Plans and Programs


                     Except as otherwise provided in this Agreement, the Officer
shall, during the Assurance Period, be treated as an employee of the Bank and be
eligible to participate in and receive benefits under any qualified or
non-qualified defined benefit or defined contribution retirement plan, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans, and such other employee
benefit plans and programs, including, but not limited to, any incentive
compensation plans or programs (whether or not employee benefit plans or
programs), any stock option and appreciation rights plan, em­ployee stock
ownership plan and restricted stock plan, as may from time to time be maintained
by, or cover employees of, the Bank, in accordance with the terms and conditions
of such employee benefit plans and programs and compensation plans and programs
and with the Bank's customary practices.


 Section 6.      Board Memberships.


                     The Officer may serve as a member of the boards of
directors of such business, community and charitable organizations as he may
disclose to and as may be approved by the Board (which approval shall not be
unreasonably withheld), and he may engage in personal business and investment
activities for his own account; provided, however, that such service and
personal business and investment activities shall not materially interfere with
the performance of his duties under this Agreement.


 Section 7.      Working Facilities and Expenses.


                     During the Assurance Period, the Officer's principal place
of employment shall be at the Bank's executive offices at the address first
above written, or at such other location within the City of New York at which
the Bank shall maintain its principal executive offices, or at such other
location as the Bank and the Officer may mutually agree upon. The Bank shall
provide the Officer, at his principal place of employment, with a private office
and support services and facilities suitable to his position with the Bank and
necessary or appropriate in connection with the performance of his assigned
duties under this Agreement. The Bank shall reimburse the Officer for his
ordinary and necessary business expenses, including, without lim­itation, the
Officer's travel and entertainment expenses, incurred in connection with the
perfor­mance of the Officer's duties under this Agreement, upon presentation to
the Bank of an itemized account of such expenses in such form as the Bank may
reasonably require.


          Section 8.      Termination of Employment with Severance Benefits.


(a)       In the event that the Officer's employment with the Bank shall
terminate during the Assurance Period, or prior to the commencement of the
Assurance Period but within three (3) months of and in connection with a Change
of Control as defined in section 10 of this Agreement on account of:


(i) The Officer's voluntary resignation from employment with the Bank within
ninety (90) days following:


(A)       the failure of the Bank's Board to appoint or re-appoint or elect or
re-elect the Officer to serve in the same position in which the Officer was
serving, on the day before the Assurance Period commenced or a more senior
office;


(B)        the failure of the stockholders of the Holding Company to elect or
re-elect the Officer as a member of the Board, if he was a member of the Board
on the day before the Assurance Period commenced;


(C)        the expiration of a thirty (30) day period following the date on
which the Officer gives written notice to the Bank of its material failure,
whether by amendment of the Bank's Organization Certificate or By-laws, action
of the Board or the Holding Company's stockholders or otherwise, to vest in the
Officer the functions, duties, or responsibilities vested in the Officer on the
day before the Assurance Period commenced (or the functions, duties and
responsibilities of a more senior office to which the Officer may be appointed),
unless during such thirty (30) day period, the Bank fully cures such failure;


(D)       the failure of the Bank to cure a material breach of this Agreement by
the Bank, within thirty (30) days following written notice
from the Officer of such material breach;


(E)       a reduction in the compensation provided to the Officer, or a material
reduction in the benefits provided to the Officer under the
Bank's program of employee benefits, compared with the compensation and benefits
that were provided to the Officer on the day before the Assurance Period
commenced;


(F)        a change in the Officer's principal place of employment that would
result in a one-way commuting time in excess of the greater of (I)
30 minutes or (II) the Officer's commuting time immediately prior to such
change; or


(ii)     the discharge of the Officer by the Bank for any reason other that for
"cause" as provided in section 9(a);


then, subject to section 21, the Bank shall provide the benefits and pay to the
Officer the amounts provided for under section 8(b) of this Agreement; provided,
however, that if benefits or payments become due hereunder as a result of the
Officer's termination of employment prior to the commencement of the Assurance
Period, the benefits and payments provided for under section 8(b) of this
Agreement shall be determined as though the Officer had remained in the service
of the Bank (upon the terms and conditions in effect at the time of his actual
termination of service) and had not terminated employment with the Bank until
the date on which the Officer's Assurance Period would have commenced.


(b)   Upon the termination of the Officer's employment with the Bank under
circumstances described in section 8(a) of this Agreement, the Bank shall pay
and provide to the Officer (or, in the event of the Officer's death, to the
Officer's estate):


(i)    the Officer's earned but unpaid compensation (including, without
limitation, all items which constitute wages under section 190.1 of the New York
Labor Law and the payment of which is not otherwise provided for under this
section 8(b)) as of the date of the termination of the Officer's employment with
the Bank, such payment to be made at the time and in the manner prescribed by
law applicable to the payment of wages but in no event later than thirty (30)
days after termination of employment


(ii)    the benefits, if any, to which the Officer is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank's officers and employees;


(iii) continued group life, health (including hospitalization, medical and major
medical), accident and long term disability insurance benefits, in addition to
that provided pursuant to section 8(b)(ii) and after taking into account the
coverage provided by any subsequent employer, if and to the extent necessary to
provide for the Officer, for the remaining unexpired Assurance Period, coverage
equivalent to the coverage to which the Officer would have been entitled under
such plans (as in effect on the date of his termination of employment, or, if
his termination of employment occurs after a Change of Control, on the date of
such Change of Control, whichever benefits are greater) if the Officer had
continued working for the Bank during the remaining unexpired Assurance Period
at the highest annual rate of compensation achieved during the Officer's period
of actual employment with the Bank;


(iv) within thirty (30) days following the Officer's termination of employment
with the Bank, a lump sum payment, in an amount equal to the pre­sent value of
the salary that the Officer would have earned if the Officer had continued
working for the Bank during the remaining unexpired Assurance Period at the
highest annual rate of salary achieved during the Officer's period of actual
employment with the Bank, where such present value is to be determined using a
discount rate equal to the applicable short-term federal rate prescribed under
section 1274(d) of the Internal Revenue Code of 1986 ("Code") (“Applicable
Short-Term Rate”), compounded using the compounding periods corresponding to the
Bank's regular payroll periods for its officers, such lump sum to be paid in
lieu of all other payments of salary provided for under this Agreement in
respect of the period following any such termination;


(v)   within thirty (30) days following the Officer's termination of employment
with the Bank, a lump sum payment in an amount equal to the excess, if any, of:


(A)         the present value of the aggregate benefits to which the Officer
would be entitled under any and all qualified and non-qualified  defined benefit
pension plans maintained by, or covering employees of, the Bank if the Officer
were 100% vested thereunder and had continued working for the Bank during the
remaining unexpired Assurance Period, such benefits to be determined as of the
date of termination of employment by adding to the service actually recognized
under such plans an additional period equal to the remaining unexpired Assurance
Period and by adding to the compensation recognized under such plans for the
year in which termination of employment occurs all amounts payable under
sections 8(b)(i), (iv) and (vii);




(B)        the present value of the benefits to which the Officer is actually
entitled under such defined benefit pension plans as of the date of his
termination;


where such present values are to be determined using the mortality tables
prescribed under section 415(b)(2)(E)(v) of the Code and a discount rate,
compounded monthly, equal to the applicable long-term federal rate prescribed
under section 1274(d) of the Code for the month in which his employment
terminates   ("Applicable Long-Term Rate").


(vi)   within thirty (30) days following the Officer's termination of employment
with the Bank, a lump sum payment in an amount equal to the present value of the
additional employer contributions (or if greater in the case of a leveraged
employee stock ownership plan or similar arrangement, the additional assets
allocable to him through debt service, based on the fair market value of such
assets at termination of employment) to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained
by, or covering employees of, the Bank, if he were 100% vested thereunder and
had continued working for the Bank during the remaining unexpired Assurance
Period at the highest annual rate of compensation achieved during the Officer's
period of actual employment with the Bank, and making the maximum amount of
employee contributions, if any, required under such plan or plans, such present
value to be determined on the basis of the discount rate, compounded using the
compounding period that corresponds to the frequency with which employer
contributions are made to the relevant plan, equal to the Applicable Short-Term
Rate; and


(vii) the payments that would have been made to the Officer under any cash bonus
or long-term or short-term cash incentive compensation plan maintained by, or
covering employees of, the Bank, if he had continued working for the Bank during
the remaining unexpired Assurance Period and had earned the maximum bonus or
incentive award in each calendar year that ends during the remaining unexpired
Assurance Period, such payments to be equal to the product of:


(A)          the maximum percentage rate at which an award was ever available to
the Officer under such incentive compensation plan; multiplied by


(B)           the salary that would have been paid to the Officer during each
such calendar year at the highest annual rate of salary achieved during the
remaining unexpired Assurance Period, such payments to be made (without
discounting for early payment) within thirty (30) days following the Officer's
termination of employment; and


The Bank and the Officer hereby stipulate that the damages which may be incurred
by the Officer following any such termination of employment are not capable of
accurate measurement as of the date first above written and that the payments
and benefits contemplated by this section 8(b) constitute a reasonable estimate
under the circumstances of all damages sustained as a consequence of any such
termination of employment, other than damages arising under or out of any stock
option, restricted stock or other non-qualified stock acquisition or investment
plan or program, it being understood and agreed that this Agreement shall not
determine the measurement of damages under any such plan or program in respect
of any termination of employment. Such damages shall be payable without any
requirement of proof of actual damage and without regard to the Officer's
efforts, if any, to mitigate damages. The Bank and the Officer further agree
that the Bank may condition the payments and benefits (if any) due under
sections 8(b)(iii), (iv), (v), (vi) and (vii) on the receipt of the Officer's
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank, the Company or any subsidiary or
affiliate of either of them.


          Section 9.                                 Termination without
Severance Benefits.


             In the event that the Officer's employment with the Bank shall
terminate during the Assurance Period on account of:


(a)       the discharge of the Officer for "cause," which, for purposes of this
Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that the Officer shall not be deemed to
have been discharged for cause unless and until he shall have received a written
notice of termination from the Board, accompanied by a resolution duly adopted
by affirmative vote of a majority of the entire Board at a meeting called and
held for such purpose (after reasonable notice to the Officer and a reasonable
opportunity for the Officer to make oral and written presentations to the
members of the Board, on his own behalf, or through a representative, who may be
his legal counsel, to refute the grounds for the proposed determination) finding
that in the good faith opinion of the Board grounds exist for discharging the
Officer for cause; or


(b)    the Officer's voluntary resignation from employment with the Bank for
reasons other than those specified in section 8(a)(i); or


(c)      the Officer's death; or


(d)      a determination that the Officer is eligible for long-term disability
benefits under the Bank's long-term disability insurance program or, if there is
no such           program, under the federal Social Security Act;


then the Bank shall have no further obligations under this Agreement, other than
the payment to the Officer (or, in the event of his death, to his estate) of his
earned but unpaid salary as of the date of the termination of his employment,
and the provision of such other benefits, if any, to which the Officer is
entitled as a former employee under the employee benefit plans and pro­grams and
compensation plans and programs maintained by, or covering employees of, the
Bank.


  Section 10.                                Change of Control.


(a)      A Change of Control of the Bank ("Change of Control") shall be deemed
to have occurred upon the happening of any of the following events:


(i) approval by the stockholders of the Bank of a transaction that would result
in the reorganization, merger or consolidation of the Bank, respectively, with
one or more other persons, other than a transaction following which:


(A)   at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Bank; and


(B)   at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;


(ii) the acquisition of substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert, or approval by the stockholders of the Bank of any
transaction which would result in an acquisition;




(iii) a complete liquidation or dissolution of the Bank, or approval by the
stockholders of the Bank of a plan for such liquidation or dissolution;




(iv) the occurrence of any event if, immediately following such event, at least
fifty percent (50%) of the members of the Board do not belong to any of the
following groups:


(A)      individuals who were members of the Board on the date of this
Agreement;  or


(B)      individuals who first became members of the Board after the date of
this Agreement either:


(1)         upon election to serve as a member of the Board by affirmative vote
of three-quarters (3/4) of the members of such Board, or a nominating committee
thereof, in office at the time of such first election; or


(2)         upon election by the stockholders of the Board to serve as a member
of the Board, but only if nominated for election by affirmative vote  of three
quarters(3/4) of the members of the Board, or of a nominating committee thereof,
in office at the time of  such first nomination;


provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or


(v)   any event which would be described in section 10(a)(i), (ii), (iii) or
(iv)  if the term "Holding Company" were substituted for the term "Bank"
therein.


(b)   In no event, however, shall a Change of Control be deemed to have occurred
as a result of any acquisition of securities or assets of the Holding Company,
the Bank or any subsidiary of either of them, by the Holding Company, the Bank
or any subsidiary of either of them, or by any employee benefit plan maintained
by any of them.


                    Section 11.                                 No Effect on
Employee Benefit Plans or Programs.


         The termination of the Officer's employment during the Assurance Period
or thereafter, whether by the Bank or by the Officer, shall have no effect on
the rights and obligations of the parties hereto under the Bank's qualified and
non-qualified defined benefit or defined contribution retirement plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans or such other employee benefit
plans or programs, or compensation plans or programs (whether or not employee
benefit plans or programs) and any defined contribution plan, employee stock
ownership plan, stock option and appreciation rights plan, and restricted stock
plan, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Officer to which the Bank or the Holding Company is a party
and any duplicative amount payable under any such agreement, plan or program
shall be applied as an offset to reduce the amounts otherwise payable hereunder.


Section 12.                                Successors and Assigns.


This Agreement will inure to the benefit of and be binding upon the Officer, his
legal representatives and testate or intestate distribute, and the Bank and the
Holding Company, their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the respective
assets and business of the Bank or the Holding Company may be sold or otherwise
transferred.


             Section 13.                                 Notices.


             Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:




    If  to the Officer:


    Daniel J. Harris
    92 East Brookside Drive
               Larchmont, NY 10538






   If to the Bank:


    The Dime Savings Bank of Williamsburgh
                          209 Havemeyer
Street                                                                           
  Brooklyn, New York 11211


   Attention: Corporate Secretary








     If  to the Holding Company:


    Dime Community Bancshares, Inc.
    209 Havemeyer Street
    Brooklyn, New York 11211


   Attention:  Corporate Secretary




Section 14.                                 Indemnification and Attorneys' Fees.


The Bank shall indemnify, hold harmless and defend the Officer against
rea­sonable costs, including legal fees, incurred by the Officer in connection
with or arising out of any action, suit or proceeding in which the Officer may
be involved, as a result of the Officer's efforts, in good faith, to defend or
enforce the terms of this Agreement; provided, however, that the Officer shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement; provided, further, that this section 14 shall
not obligate the Bank to pay costs and legal fees on behalf of the Officer under
this Agreement in excess of $20,000. For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Bank's obligations hereunder shall be conclusive evidence of the Officer's
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.


             Section 15.                                           Severability.


             A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.


                     Section 16.                                Waiver.


                     Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.


  Section 17.                                Counterparts.


             This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.


                      Section 18.                                Governing Law.


             This Agreement shall be governed by and construed and enforced in
accordance with the federal laws of the United States, and in the absence of
controlling federal law, the laws of the State of New York, without reference to
conflicts of law principles.


  Section 19.                                Headings and Construction.


             The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.

 




  Section 20.                                Entire Agreement; Modifications.


                     This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or rep­resentations relating to the
subject matter hereof. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.









 
 

--------------------------------------------------------------------------------

 

Section 21.                              Required Regulatory Provisions.


                     The following provisions are included for the purposes of
complying with various laws, rules and  regulations applicable to the Bank:




(a)   Notwithstanding anything herein contained to the contrary, in no event
shall the aggregate amount of compensation payable to the Officer under  section
8(b) hereof (exclusive of amounts described in section 8(b) (i)) exceed three
times the Officer’s average annual total compensation for the last
five  consecutive calendar years to end prior to his termination of employment
with the Bank (or for his entire period of employment with the Bank if less than
five calendar years).


(b)   Notwithstanding anything herein contained to the contrary, any payments to
the Officer by the Bank, whether pursuant to this agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. Sec. 1828(k),
 and any regulations promulgated thereunder.


(c)   Notwithstanding anything herein contained to the contrary, if the Officer
is suspended from office and/or temporarily prohibited from participating In the
conduct of the affairs of the Bank pursuant to a notice served under section 8
(e) (3) or 8 (g) (1) of the FDI Act, 12 U.S.C. Sec. 1818 (e) (3) or 1818 (g)
(1), the Bank’s obligations under this Agreement shall be suspended as of the
date of Service of such notice, unless stayed by appropriate proceedings.  If
the charges In such notice are dismissed, the Bank, in its discretion, may (i)
pay to the Officer all or part of the compensation withheld while the Bank’s
obligations Hereunder were suspended and (ii) reinstate, in whole or in part,
any of the Obligations which were suspended.


(d) Notwithstanding anything herein contained to the contrary, if the Officer is
removed and/or permanently prohibited from participating in the conduct of the
Bank’s affairs by an order issued under section 8 (e) (4) or 8 (g) (1) of the
FDI Act, 12 U.S.C. sec. 1818 (e) (4) or (g) (1), all prospective obligations of
the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Bank and the Officer shall not
be effected.


(e)   Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C. Sec. 1813 (x) (1), all prospective obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Bank and the Officer shall not be effected.


(f)   Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision ("OTS") or his
designee or the Federal Deposit Insurance Corporation ("FDIC"), at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in section 13(c) of the FDI Act, 12 U.S.C. sec.
1823(c); (ii) by the Director of the OTS or his designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights and obligations of the
parties shall not be affected.


If and to the extent any of the foregoing provisions shall cease to be required
by applicable law, rule or regulation, the same shall become inoperative as
though eliminated by formal amendment of this Agreement.




  Section 22.                                 Guaranty.


             The Holding Company hereby irrevocably and unconditionally
guarantees to the Officer the payment of all amounts, and the performance of all
other obligations, due from the Bank in accordance with the terms of this
Agreement as and when due without any requirement of presentment, demand of
payment, protest or notice of dishonor or nonpayment. For purposes of this
section 22, the application of sections 21(a), (c), (d), (e) or (f) to the Bank
shall have no effect on the Holding Company's obligations hereunder.


Section 23.                              Maximum Limitations on Severance
Benefits


             Notwithstanding anything in this Agreement to the contrary, in the
event that the payments provided to the Officer (or in the event of his death,
to his estate) under this Agreement constitute an "excess parachute payment"
under section 280G of the Code, such payments shall be limited to the lesser of
the following:


(a)   2.99 times his average compensation (including salary, bonuses, amounts
contributed on behalf of the Officer to any employee benefit plans and programs
and compensation plans and programs maintained for the benefit of the Holding
Company's officers and employees and any other cash or non-cash compensation
paid to the Officer) for the period of five taxable years ending immediately
prior to his termination of employment; or


(b)   whichever of the following amounts yields the larger net payment to the
Officer, after provision for the tax (if any) imposed under section 4999 of the
Code:


(c)   the amount determined under section 23(a); or


(a)   the maximum amount (if any) which may be paid to the Officer    hereunder
without giving rise to any tax under section 4999 of the Code;


as determined by the Officer in his sole discretion.


Section 24.                                Gender Neutral


All references in this Agreement to he or she shall be interpreted to include
she or he.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank and the Holding Company have caused this Agreement
to be executed and the Officer has hereunto set his hand, all as of the day and
year first above written.




________________________________________Daniel J. Harris




ATTEST:                                                                         THE
DIME SAVINGS of WILLIAMSBURGH
By________________________
Secretary
[Seal]                                                                           By_______________________________


Name : Vincent F. Palagiano
Title : Chairman of the Board & CEO










ATTEST:                                                                         DIME
COMMUNITY BANCSHARES, INC.


By________________________
Secretary                                                                By_______________________________
[Seal]
Name : Vincent F. Palagiano
Title : Chairman of the Board & CEO













































 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK     )
:ss.:
COUNTY OF KINGS          )


             On this____ day of ______, 200__, before me personally came Daniel
J. Harris to me known, and known to me to be the individual described in the
foregoing instrument, who, being by me duly sworn, did depose and say that he
resides at the address set forth in said instrument, and that he signed his name
to the foregoing instrument.




_____________________
                                             Notary Public


STATE OF NEW YORK      )
                : ss.:
COUNTY OF KINGS           )


          On this___ day of _______, 200__, before me personally came Vincent F.
Palagiano to me
 known, who, being by me duly sworn, did depose and say that he resides at 44
Direnzo Court, Staten Island N. Y. 10309, that he is a member of the Board of
Directors of THE DIME SAVINGS
BANK OF WILLIAMSBURGH, the savings bank described in and which executed the
foregoing
instrument; that he knows the seal of said mutual savings bank; that the seal
affixed to said instrument is such seal; that it was so affixed by authority of
the Board of Directors of said savings bank; and that he signed his name thereto
by like authority.


                                                                                                           ______________________
                                                                                                                        Notary
Public


STATE OF NEW
YORK                                                                                                                                )
                                           : ss.:
COUNTY OF
KINGS                                           )                                                                                     


On this ____day of _______, 200__, before me personally came Vincent F.
Palagiano,
to me known, who, being by me duly sworn, did depose and say that he resides at
44 Direnzo Court, Staten Island, N.Y. 10309, that he is a member of the Board of
Directors of DIME
COMMUNITY BANCSHARES, INC., the corporation described in and which executed the
foregoing instrument; that he knows the seal of said corporation; that the seal
affixed to said instrument is such seal; that it was so affixed by order of the
Board of Directors of said corporation; and that he signed his name thereto by
like order.




                                                                                                              ________________________
                                                                                                                           Notary
Public                                                                                                                                                                          





 
 

--------------------------------------------------------------------------------

 
